

117 HR 2949 IH: To amend section 1908 of title 41, United States Code, to exempt certain contracts from the periodic inflation adjustments to an acquisition-related dollar threshold.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2949IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Ms. Velázquez (for herself and Mr. Donalds) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 1908 of title 41, United States Code, to exempt certain contracts from the periodic inflation adjustments to an acquisition-related dollar threshold. 
1.Exemption of certain contracts from the periodic inflation adjustments to the acquisition-related dollar threshold 
(a)In generalSection 1908(b)(2) of title 41, United States Code, is amended— (1)in subparagraph (B), by striking or at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; or; and  (3)by adding at the end the following new subparagraph: 
 
(D)in sections 3131 through 3134 of title 40, except any modification of any such dollar threshold made by regulation in effect on the date of the enactment of this subparagraph shall remain in effect.. (b)Technical amendmentSection 1908(d) of such title is amended by striking the period at the end. 
